Title: To Alexander Hamilton from Edmund Randolph, 17 October 1792
From: Randolph, Edmund
To: Hamilton, Alexander



Sir
Philadelphia Octr. 17. 1792.

On my return home, I found your letter of the 6th. instant. My answer is short; being no more, than this, that there is not a single fee or emolument incident to my office; that I have paid the expences without taking any account, as I expected no retribution; and that my salary is 1900 dollars per annum.
I have the honor, sir, to be   with respect   Yr. mo. ob. serv.
Edm. Randolph
The Secretary of the Treasury
